internal_revenue_service number info release date conex-115389-03 cc ita uil dear this letter is in response to your inquiry dated date on behalf of a constituent we have discussed inquiry with larry lemon of your office and with son attended the united_states air force academy beginning in upon entry to the academy all fourthclass members are allowed to charge items such as uniforms computers personal services and membership fees the charges are covered by a loan from the federal government and a repayment plan is established under which the amount borrowed is deducted from the cadet’s base pay after left the academy in a form_w-2 wage and tax statement was issued to him the form_w-2 included in taxable_income the amount of outstanding loan balance on the date of his separation from the air force the academy informed the that this was done according to established department of defense procedures has repaid a portion of the debt and expects to repay the full amount under sec_61 of the internal_revenue_code gross_income includes all income from whatever source derived including compensation_for services merely receiving loan proceeds does not result in gross_income however an advance of compensation by an employer to an employee may be includible in gross_income whether an advance of funds from an employer to an employee is a loan or advance compensation_for services to be rendered in the future depends on the specific facts and circumstances involved we do not have sufficient facts to determine whether the academy’s treatment of this situation was correct assuming however that an employee receives advance compensation that must be repaid to the employer how the advance is treated depends on whether repayment occurs in the same year as the advance or in a later year if the repayment occurs in the same year as the advance the advance is excluded from gross_income if the advance is repaid in a later year the advance is included in the employee's gross_income for the year in which it was originally paid to the employee and the employee is entitled to a miscellaneous itemized_deduction for the amount repaid in addition if the amount of the deduction exceeds dollar_figure the benefits of sec_1341 are available the application of sec_1341 is explained in the attached page from publication taxable and nontaxable income we have contacted ms linda etter of the defense finance and accounting service dfas regarding the generalities of situation if requested to do so by your office or the ms etter will research this issue from dfas’s perspective and furnish a response also we would be pleased to assist ms etter in assuring that this matter has been properly handled from the perspective of the internal_revenue_service ms etter can be contacted at dfas-dgd de east irvington place denver co i hope this information is helpful please call if you have any questions sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting
